Case 2:19-cv-03447-JMA-ARL Document 17 Filed 10/26/20 Page 1 of 11 PageID #: 127




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X   For Online Publication Only
 GARIEL V. JACOBS, individually and on
 behalf of all others similarly situated,

                                                Plaintiff,
                                                                           ORDER
                  -against-                                                19-CV-3447 (JMA) (ARL)

 ALLIANCEONE RECEIVABLES
 MANAGEMENT, INC.,
                                                                                        FILED
                                                                                        CLERK
                                              Defendant.
 ----------------------------------------------------------------------X       10/26/2020 1:34 pm
 APPEARANCES                                                                     U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF NEW YORK
 Jonathan M. Cader                                                               LONG ISLAND OFFICE
 David M. Barshay
 Barshay Sanders, PLLC
 100 Garden City Plaza
 Garden City, NY 11530
        Attorneys for Plaintiff Gariel V. Jacobs

 Aleksander Piotr Powietrzynski
 Winston & Winston, P.C.
 155 E. 44th Street, 5th Floor, Suite 142
 New York, NY 10017
        Attorney for Defendant AllianceOne Receivables Management, Inc.

 AZRACK, United States District Judge:

                                           I.         BACKGROUND

         Defendant AllianceOne Receivables Management, Inc. (“Defendant”) is a Pennsylvania

 corporation that collects consumer debts. In a letter dated July 26, 2018 (the “Letter”), Defendant

 sought to collect an alleged debt from plaintiff Gariel V. Jacobs (“Plaintiff”), a New York resident,

 owed to Capital One Bank (USA), N.A. (Compl. ¶ 31, ECF No. 1.) The Letter stated:

         At this time, we would like to offer to resolve your account for 20% off the balance!
         That’s a reduced payment amount of $532.10. Upon receipt and clearance of your
Case 2:19-cv-03447-JMA-ARL Document 17 Filed 10/26/20 Page 2 of 11 PageID #: 128




        payment, we will immediately cease collection activity and will notify our client
        that you have resolved your account. We are not obligated to renew this offer.

        If you can’t pay the reduced amount within 30 days after the date of this letter,
        please call 800-858-1531 to discuss other options including a variety of payment
        plans.

 (Ex. 1, ECF No. 1.)

        The letter also contained three addresses:

        •       The first address, 4850 Street Rd. Suite 300, Trevose, PA 19053 (“Address 1”), was
                printed at the top of the Letter, to the right of Defendant’s logo and directly under a line
                that stated: “Send Correspondence To:” (Id.)
                                                                                                                          Send Correspondence To:
                                                                                                                          4850 Street Rd . Suite 300
                      AtttarfceOn e      Ht•< 1.•1v,1hlL•\ M,Hl,1~1.•111t·nt hH
                                                                                                                          Trevose, PA 19053




                We strive to offer the best experience and simple payment options.                                                                                                          July 26 , 2018

                 Name: GARIEL V JACOBS

        •       The second and third addresses, along with Plaintiff’s address, were both located on a
                detachable, perforated payment slip at the bottom of the Letter. The second address,
                PO Box 3004, Dept. 114165 (2), Phoenixville, PA 19460-0919 (“Address 2”), was
                printed on the top left of the slip, above Plaintiff’s address. Under Address 2 was a bar
                code along with text stating: “↑ Mail return address only; send no letters.” (Id.)

        •       On the mid-right of the detachable payment slip, aligned with Plaintiff’s address, was
                the third address, AllianceOne Receivables Management Inc, PO Box 3111,
                Southeastern, PA 19398-3111 (“Address 3”). Above Address 3, a line in reference to
                the address stated: “↓ Please make check or money order payable to:” (Id.) (emphasis
                in the original). Address 3 was placed in such a way that it could be seen through the
                window of a courtesy return envelope that had been sent with the Letter. (Def’s Mot.,
                ECF No. 14-3 at 3.)
                                                                                        X.    Detach Bottom Portion And Return With Payment   X._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                 S: 12◄ 952-L : ◄680-0 : CP4-0EF--4600-954            -   -   -                                         To contact us regarding your account, call:
                                                                                                                        800--858-1531                                           AttianceOne
                          P O BOX 3004
                                                                                                                         · ·•- .         CAP ITAL ON E BA NK (USA), N.A.


                         PO BOX 3004
                                                                      -                                               _..,.,---,;:=           -              - -
                                                                                                                                        CAPITAL ONE BANK (USA), N.A
                                                                                                                                                                                                         - -
                         Dept. 114165 (2)


            I            PHOENIXVILLE PA 19460-0919
                         IIII Ill Illl lllllmlllllllrnll Ill lllml11111111111ffl
                         • Mail return address only; send no letters
                                                                                                                              ..    -
                                                                                                                                                  I S61!5 13    I 1532.10
                                                                                                                              You can pay Online at www.aoiezpay.com.
                                                                                                                                                                                              .

                                                                                                                           I- Please mak,e check or money: order ~~abfe to:
            'i
                      I I 11I I •I1•1li11 I •1••ulll I I•I II"I I I "1''1I 11,,lll ll lllllll,,l,II                              AllianceOne Receivables Management Inc
                                       G A RIEL V JACOBS                                                                         PO Box 3 111
                                       47 E PI NE ST APT A                                                                       Southeas1ern , PA 19398-3111
            I         ~                LONG B EACH NY 11 56 1-21 70
                                                                                                                                 11 1111lll•11•11111 I ••I 1111l1•l1l •l111l1·1•1 1I1 1h•l1l ,, l,l,11l l,1


                                  CP4                                             058 -               1 951 7 00000000 -                                 65 1 3 0000000000 5

                                                                                                                 2
Case 2:19-cv-03447-JMA-ARL Document 17 Filed 10/26/20 Page 3 of 11 PageID #: 129




         On June 11, 2019, Plaintiff initiated the instant litigation, bringing two counts under the

 FDCPA. (ECF No. 1.) First, Plaintiff claimed that the Letter violated the FDCPA by failing “to

 clarify whether the payment must be mailed to the first address or the second or third address.”

 (Id. at 5.) Second, Plaintiff argued that the Letter violated the FDCPA because it did not “state

 whether the payment must be sent by the consumer, or received by the Defendant, by the stated

 deadline.” (Id. at 6.)

         After appearing for a pre-motion conference before the undersigned, Defendant now moves

 to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) or, in the alternative, seeks judgement on the

 pleadings pursuant to Fed. R. Civ. P. 12(c). (ECF No. 14-3.) Plaintiff opposes Defendant’s

 motion. (ECF No. 15.) For the reasons set forth below, Defendant’s motion is GRANTED.

                                         II.   DISCUSSION

         Defendant moves to dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(6), or,

 alternatively, Fed. R. Civ. P. 12(c).

     A. Standard

         1. Rule 12(b)(6)

         To survive a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), Plaintiff must allege

 sufficient facts “to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible only “when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

 U.S. at 556). Mere labels and legal conclusions will not suffice, nor will “a formulaic recitation

 of the elements of a cause of action.” Twombly, 550 U.S. at 555. When reviewing a motion to

 dismiss, the Court accepts the factual allegations set forth in the complaint as true and draws all


                                                  3
Case 2:19-cv-03447-JMA-ARL Document 17 Filed 10/26/20 Page 4 of 11 PageID #: 130




 reasonable inferences in favor of the plaintiff. See Cleveland v. Caplaw Enters., 448 F.3d 518, 521

 (2d Cir. 2006). The standard for deciding a motion for judgement on the pleadings pursuant to

 Fed. R. Civ. P. 12(c) is identical to that of a 12(b)(6) motion. See Johnson v. Rowley, 569 F.3d 40,

 43 (2d Cir. 2009).

        Ordinarily, on a motion to dismiss, a court is confined to “the allegations contained within

 the four corners of [the] complaint.” Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71 (2d

 Cir. 1998). However, this standard “has been interpreted broadly to include any document attached

 to the complaint, any statements or documents incorporated in the complaint by reference, any

 document on which the complaint heavily relies, and anything of which judicial notice may be

 taken.” Young AE Kim v. Advanced Call Center Technologies, LLC, No. 19-CV-4672, 2020 WL

 5893964, at *1 (E.D.N.Y. Oct. 5, 2020) (citing Chambers v. Time Warner, Inc., 282 F.3d 147, 152

 (2d Cir. 2002)). In cases brought pursuant to the FDCPA, courts that have broadly interpreted this

 standard have also included debt collection letters that complaints allege violate the FDCPA. Id.

        2. Section 1692e

        The FDCPA prohibits a debt collector from using “any false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. § 1692e. There

 are sixteen subsections that outline a non-exhaustive list of practices that fall within the prohibited

 conduct under § 1692e. A catch-all subsection, § 1692e(10), bans “the use of any false

 representation or deceptive means to collect or attempt to collect any debt.” Since the list in the

 subsections is non-exhaustive, “a debt collection practice can be a ‘false, deceptive, or misleading’

 practice in violation of § 1692e even if it does not fall within any of the subsections of § 1692e.”

 Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993). A debt collection letter is deceptive if it




                                                   4
Case 2:19-cv-03447-JMA-ARL Document 17 Filed 10/26/20 Page 5 of 11 PageID #: 131




 is susceptible to more than one reasonable interpretation, at least one of which is inaccurate. See

 id. at 1319; -
              see also -
                - ---  Easterling
                         - - - - - -v.
                                    - -Collecto,
                                        - - - - - -Inc.,
                                                    - - 692 F.3d 229, 233 (2d Cir. 2012).

         3. Least Sophisticated Consumer

         In evaluating whether a communication violates § 1692e, the Court applies an objective

 standard by considering how the “least sophisticated consumer” would understand the debt

 collection letter. Clomon, 988 F.2d at 1318. Though the “least sophisticated consumer” does not

 have the astuteness of a “Philadelphia lawyer,” they are neither “irrational nor a dolt.” Ellis v.

 Solomon & Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 1996).                   Additionally, the “least

 sophisticated consumer” can be expected to possess a “willingness to read a collection notice with

 some care.” Greco v. Trauner, Cohen & Thomas, LLP, 412 F.3d 360, 363 (2d Cir. 2005). The

 purpose of the “least sophisticated consumer” standard is to protect “the gullible as well as the

 shrewd.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008). This objective

 test protects consumers against deceptive debt collection practices while also protecting debt

 collectors from liability for “bizarre or idiosyncratic” interpretations of debt collection letters.

 Clomon, 988 F.2d at 1320. While “courts are divided on whether breach of the least sophisticated

 consumer standard is a question of law or fact, the trend in the Second Circuit is to treat this

 question as a matter of law that can be resolved on a motion to dismiss.” Diaz v. Residential Credit

 Sols., Inc., 965 F. Supp. 2d 249, 256 (E.D.N.Y. 2013) (quoting Rozier v. Fin. Recovery Sys., No.

 10-CV-3273, 2011 WL 2295116, at *2 (E.D.N.Y. June 7, 2011)).

     B. Application

         Defendant first argues that because the complaint “provides a formulaic recitation of the

 elements of an FDCPA cause of action,” it should be dismissed because it “lacks the factual basis

 to support its conclusory allegations.” (Def’s Mot., ECF No. 14-3 at 6.) The Court disagrees.


                                                    5
Case 2:19-cv-03447-JMA-ARL Document 17 Filed 10/26/20 Page 6 of 11 PageID #: 132




 Since the FDCPA relies on an objective standard, “the background facts in an FDCPA case are

 usually immaterial; either the challenged language is misleading or not misleading as a matter of

 law, or, in the less usual case, a reasonable jury could come out either way on whether particular

 language is misleading.” Ocampo v. Client Servs., Inc., No. 18-CV-4326, 2019 WL 2881422, at

 *1 (E.D.N.Y. July 3, 2019) (quoting Meintzinger v. Sortis Holdings, Inc., 18-CV-2042, 2019 WL

 1471338, at *2 (E.D.N.Y. April 3, 2019)). Consequently, the Court will analyze Plaintiff’s two

 specific claims regarding the language used in the Letter and determine if they are misleading as

 a matter of law.

        1. Multiple Addresses Claim

        Plaintiff first alleges that the Letter violates 15 U.S.C. § 1692e because it contains three

 addresses, and the least sophisticated consumer would not know which address to use to send

 payment. (Compl. ¶¶ 45-52, ECF No. 1.) The Court disagrees because the Letter clearly states

 that payment should be sent to Address 3.

        Simply because a debt collection letter includes multiple addresses “does not render it

 misleading . . . unless it is unclear which address a consumer should contact.” Kucur v. Fin.

 Recovery Servs., Inc., No. 19-CV-5453, 2020 WL 1821334, at *4 (E.D.N.Y. Apr. 9, 2020) (citing

 Park v. Forster & Garbus, LLP, No. 19-CV-3621, 2019 WL 5895703, at *6 (E.D.N.Y. Nov. 12,

 2019)). A letter is materially misleading if it “explicitly misdirects consumers . . . to the wrong

 address.” Id. (citing Carbone v. Caliber Home Loans, Inc., No. 15-CV-4919, 2016 WL 8711197,

 at *4 (E.D.N.Y. Sept. 30, 2016)).

        Here, the Letter is not misleading, even though it contains three addresses. The purpose of

 each address is explicit and would be understood by the least sophisticated consumer. Address 1

 states that it should be used for “correspondence.” (ECF No. 1-1.) Additionally, the Letter


                                                 6
Case 2:19-cv-03447-JMA-ARL Document 17 Filed 10/26/20 Page 7 of 11 PageID #: 133




 explains that a consumer should “send no letters” to Address 2. (Id.) The letter clarifies using an

 upward facing arrow that Address 2 is a “[m]ail return address only.” (Id.) Finally, Address 3 is

 to be used to submit payment. The text explicitly states to “[p]lease make check or money order

 payable to:” Address 3. (Id. (emphasis in original).) When reading the Letter in its entirety, the

 least sophisticated consumer would not be misled and would understand that each address has a

 different purpose. See Young Ae Kim, 2020 WL 5893964, at *3 (finding a letter with multiple

 addresses did not violate the FDCPA because the least sophisticated consumer would understand

 that disputes must be mailed to one address and payments to another).

        Furthermore, the least sophisticated consumer would deduce from the context in which

 Address 3 is printed that it is to be used to submit payment. The operative language is printed on

 a perforated, detachable slip that the consumer is instructed to submit with the payment. In

 addition, Address 3 is positioned to be visible through a window of the courtesy return envelope

 so that the consumer does not have to address the envelope. See Saraci v. Convergent Outsourcing,

 Inc., No. 18-CV-6505, 2019 WL 1062098, at *3 (E.D.N.Y. Mar. 6, 2019) (“to boot, the collection

 letter includes a return envelope which, unless ignored or misused in some fashion, ensures

 dispatch of the communication to the proper address”). Accordingly, the least sophisticated

 consumer, who is “capable of ‘making basic, reasonable and logical deductions and inferences,’”

 would do so here and therefore “know where to send payment . . . if she were to read this letter.”

 Kucur, 2020 WL 1821334, at *4 (quoting Dewees v. Legal Servicing, LLC, 506 F. Supp. 2d 128,

 132 (E.D.N.Y. 2007)).

        Plaintiff, however, argues that a recent case from this district supports her position that the

 inclusion of three addresses on the Letter constitutes a violation of the FDCPA. In Pinyuk v. CBE

 Group, Inc., the court granted leave to amend, finding that a proposed amended complaint stated


                                                  7
Case 2:19-cv-03447-JMA-ARL Document 17 Filed 10/26/20 Page 8 of 11 PageID #: 134




 a plausible claim that the least sophisticated consumer would be “without clear direction as to

 where to mail a written request” when confronted with three addresses in a debt collection letter.

 17-CV-5753, 2019 WL 1900985 at *7 (E.D.N.Y. Apr. 29, 2019). The court credited the plaintiff’s

 argument that without clear instruction as to a specific address to use to send a written request,

 “the least sophisticated consumer could be confused and decide not to send a request to any of the

 addresses.” Id.

         In contrast to the letter in Pinyuk, the instant Letter provides clear direction as to which of

 the three addresses payment should be sent. It is implausible that Plaintiff would be confused by

 the inclusion of multiple addresses when the Letter explains the purpose of each one. In light of

 the Letter’s clear instructions, there was no risk that Plaintiff would not pay or “disput[e] the letter

 at all,” unlike in Pinyuk. Id. Accordingly, Plaintiff’s first cause of action must be dismissed

 because the least sophisticated consumer would not be confused regarding which of the three

 addresses to use to send payment.

         2. Payment Deadline Claim

         Plaintiff next argues that the Letter violates the FDCPA because it “fails to state whether

 the payment must be sent by the consumer, or received by the Defendant, by the stated deadline.”

 (Compl., ECF No. 1 at 6, ¶ 60.) In response, Defendant argues that the Letter is not confusing

 because as a settlement offer, it is governed by contract law. (ECF No. 14-3 at 19.) Therefore,

 Defendant claims, the mailbox rule applies and “the only reasonable interpretation of the Letter is

 that the reduced payment offer can be accepted by depositing a payment into a mailbox by the

 thirtieth day following the date on the Letter.” (Id. at 20.) Though the Court agrees that the Letter

 does not violate the FDCPA, it does not credit the justification Defendant advances.




                                                    8
Case 2:19-cv-03447-JMA-ARL Document 17 Filed 10/26/20 Page 9 of 11 PageID #: 135




        The Letter provides Plaintiff with the opportunity to resolve her account for 20% off her

 balance for a reduced payment amount of $532.10. (ECF No. 1-1 at 1.) It also informs Plaintiff

 that if she is unable “to pay the reduced amount within 30 days after the date of this letter, please

 call 800-858-1531 to discuss other options including a variety of payment plans.” (Id.) The Letter

 further explains that “[u]pon receipt and clearance of your payment, we will immediately cease

 collection activity and will notify our client that you have resolved your account.” (Id.) According

 to Plaintiff, this language violates the FDCPA because it has two interpretations: “it can be

 interpreted to mean that such payment must be mailed to the Defendant by the stated deadline”

 and it “can also be interpreted to mean that such payment must be received by the Defendant by

 the stated deadline.” (ECF No. 1 at 6.) The Court disagrees.

        The Letter constitutes a discounted settlement offer. Under the FDCPA, debt collectors

 are not required “to offer settlements, or set forth what terms must be included in an offer.”

 Golubeva v. GC Servs. Ltd. P’ship, 767 F. Supp. 2d 369, 373 (E.D.N.Y. 2010). Such offers “are

 in consumers’ best interest and should be encouraged, not punished for creatively imagined

 technical violations.” Kraus v. Prof’l Bureau of Collections of Maryland, Inc., 281 F. Supp. 3d

 312, 321 (E.D.N.Y. 2017). Here, Plaintiff’s theory constitutes a “creatively imagined technical

 violation” because she has failed to plead how the purported ambiguity in the settlement offer is

 either material or inaccurate in violation of the FDCPA.

        Under Plaintiff’s first proposed interpretation, Plaintiff would have submitted payment a

 few days early, wrongly believing that the deadline was for Defendant to receive and process the

 payment rather than for Plaintiff to mail it. This “worst-case scenario” would “not rise to the level

 of a materially misleading statement.” Perdomo v. Firstsource Advantage, LLC, No. 19-CV-3546,

 2019 WL 4085255, at *2 (E.D.N.Y. Aug. 28, 2019). As the Second Circuit has observed, “[i]t is


                                                  9
Case 2:19-cv-03447-JMA-ARL Document 17 Filed 10/26/20 Page 10 of 11 PageID #: 136




  hard to see how or where the FDCPA imposes a duty on debt collectors to encourage consumers

  to delay repayment of their debts.” Taylor v. Fin. Recovery Servs., Inc., 886 F.3d 212, 214 (2d

  Cir. 2018). Furthermore, “[t]he difference between the possible dates—mailing or actual receipt—

  is a matter of days at most, and certainly not enough to ‘mislead a putative-debtor as to the nature

  and legal status of the underlying debt,’ or ‘impede a consumer’s ability to respond to or dispute

  collection.’” Kucur, 2020 WL 1821334, at *3 (quoting Fritz v. Resurgent Capital Serv., LP, 955

  F. Supp. 2d 163, 170 (E.D.N.Y. 2013)).

           Alternatively, Plaintiff has not pled that her other proposed interpretation is “inaccurate”

  under the FDCPA. In the worst-case scenario under this second interpretation, a consumer would

  wrongly believe that the deadline was for mailing payment when the deadline was actually for

  Defendant to receive and process it. Plaintiff, however, has not claimed that Defendant would not

  accept payment if this situation were to occur.1 Accordingly, Plaintiff has failed to plead that this

  purported interpretation of the Letter is inaccurate. Because Plaintiff has not alleged a material or

  inaccurate ambiguity in the Letter with respect to the payment deadline, she has failed to state a

  claim under the FDCPA.




  1
     As in the complaint, Plaintiff’s opposition brief again fails to allege that Defendant’s practices regarding acceptance
  of payment render the Letter inaccurate. She does not claim that Defendant would reject payment in a situation where
  a consumer mailed payment by the deadline, but the deadline was actually for Defendant to receive and process the
  payment. In addition, in response to Defendant’s argument that the mailbox rule applies, Plaintiff does not argue that
  the rule is inapplicable or that Defendant would reject payment submitted according to the rule. Instead, she only
  contests that the least sophisticated consumer would have knowledge of the rule. (ECF No. 15 at 17.) She again fails
  to explain how either purported interpretation of the Letter is inaccurate and therefore a violation of the FDCPA.
                                                             10
Case 2:19-cv-03447-JMA-ARL Document 17 Filed 10/26/20 Page 11 of 11 PageID #: 137




                                      III.    CONCLUSION

         For the reasons set forth above, Defendant’s motion to dismiss is hereby GRANTED, and

  Plaintiff’s complaint is dismissed in its entirety. The Clerk of Court is respectfully directed to

  enter judgment accordingly and close this case.

  SO ORDERED.

  Dated: October 26, 2020
         Central Islip, New York

                                                           /s/ (JMA)
                                                         JOAN M. AZRACK
                                                         UNITED STATES DISTRICT JUDGE




                                                    11
